TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2019



                                      NO. 03-19-00490-CV


                                    In the Interest of H. L. M.




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                     AFFIRMED -- OPINION BY BAKER




This is an appeal from the judgment signed by the trial court on July 19, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.